        Case 1:21-cr-00119-CJN Document 18 Filed 03/31/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )                    CRIMINAL ACTION NO.
                          )
         Plaintiff,       )                    1:21-CR-00119-CJN
                          )
v.                        )
                          )
GARRET MILLER,            )
                          )
                          )
         Defendant.       )
                          )

   DEFENDANT’S REPLY TO GOVERNMENT’S OPPOSITION TO
 MOTION TO REVOKE MAGISTRATE JUDGE’S DETENTION ORDER

      Defendant Garret Miller replies briefly to the Government’s Opposition to

Motion to Revoke Magistrate Judge’s Detention Order (“Opposition”) in order to

address three points.

                                          I

      Initially, Mr. Miller concedes that United States Peralta, 849 F.2d 625, 626

(D.C. Cir. 1988) controls the failure of the Magistrate Judge to enter a written order

of detention as required by 18 U.S.C. § 3142(i) in this case.

                                          II

      Second, the government apparently acknowledges that it has no evidence that

Mr. Miller has a history of violence and no evidence that he engaged in any acts of

violence in connection with the charged offenses (unlike many other defendants who
           Case 1:21-cr-00119-CJN Document 18 Filed 03/31/21 Page 2 of 6




have previously been released as detailed in his Motion to Revoke Magistrate Judge’s

Detention Order).

      The government instead points to a video in which it characterizes Mr. Miller

as getting “into a fighting stance with one of his legs in front of the other.” See

Opposition at 4. It is hard to address the government’s characterization of Mr.

Miller’s “stance” since defense counsel has not been provided a copy of the video.

Nevertheless, what is telling is that the government does not claim that Mr. Miller

actually engaged in any fighting and acknowledging that he was eventually “pushed

[] back” without incident. Id.

                                        III

      Finally, and as noted in the Motion to Revoke, on or about February 23, 2021,

Mr. Miller broke his collar bone while playing soccer in the recreation yard at a

detention facility in Eden, Texas. Given defense counsel’s inability to obtain

substantial information regarding Mr. Miller’s medical condition,1 AUSA Kelley

graciously agreed to attempt to get such information in connection with the hearing

set for April 1, 2021. What she found is quite troubling.

      As the government acknowledges in its Opposition, “Mr. Miller’s collarbone

is broken.” See Opposition at 15. Moreover, the government explains that an

      1
          See, e.g., Attachment A.

                                         2
        Case 1:21-cr-00119-CJN Document 18 Filed 03/31/21 Page 3 of 6




orthopedist has now “recommended extensive medical services, including the

possibility of surgery.” Thus, it is clear that, despite Mr. Miller needing “extensive

medical services,” he was transported from Eden, Texas to Oklahoma City,

Oklahoma, without having received the necessary medical care and without having

been seen by an orthopedist. In fact, despite repeated requests from Mr. Miller and

Undersigned Counsel, Mr. Miller did not see an orthopedist until on or about March

22, 2021. Meanwhile, five weeks after breaking his collar bone and needing

“extensive medical services, including the possibility of surgery,” still no

determinations have been made regarding Mr. Miller’s course of care, nor has surgery

been scheduled. Also, despite being told by the orthopedist to keep ice on his

shoulder, Mr. Miller reported to counsel that he has had not had access to ice in

several days.

      The government’s suggested solution is for Mr. Miller to be kept in Oklahoma

for an undetermined period of time until the Bureau of Prisons gets around to

providing Mr. Miller the “extensive medical services, including the possibility of

surgery,” that he has needed for five weeks. See Response at 15-16. It also suggests

that Mr. Miller trade his speedy trial rights for the ability to obtain the medical




                                          3
            Case 1:21-cr-00119-CJN Document 18 Filed 03/31/21 Page 4 of 6




services he has needed for over a month. Id.2 In fact, the better solution would be to

release Mr. Miller so that he can get the medical care he needs and have access to

counsel.3

       In this regard, it should be made clear that Mr. Miller is not seeking sympathy

for his acknowledged behavior (behavior for which he has accepted responsibility).

Nevertheless, it is clear that he has not been afforded appropriate medical care, and

that should certainly factor into the Court’s resolution of Mr. Miller’s Motion to

Revoke Magistrate Judge’s Detention Order.




       2
        Counsel set forth Mr. Miller’s apparent guideline ranges upon conviction in this case in
the Motion to Revoke. The highest is 10-16 months in Zone C of the Sentencing Guidelines.
       3
           The need for medical care also reduces any theoretical risk of flight.

                                                    4
       Case 1:21-cr-00119-CJN Document 18 Filed 03/31/21 Page 5 of 6




                                         Respectfully submitted,


                                         /s/ F. Clinton Broden
                                         F. Clinton Broden
                                         TX Bar No. 24001495
                                         Broden & Mickelsen
                                         2600 State Street
                                         Dallas, Texas 75204
                                         214-720-9552
                                         214-720-9594 (facsimile)
                                         clint@texascrimlaw.com

LOCAL COUNSEL:
Camille Wagner
DC Bar No. 1695930
Wagner PLLC
1629 K Street NW, Suite 300
Washington, DC 20006
(202) 630-8812
law@myattorneywagner.com

                                         Attorneys for Defendant
                                         Garret Miller




                                     5
        Case 1:21-cr-00119-CJN Document 18 Filed 03/31/21 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that, on March 31, 2021 I caused a copy of the

above document to be served by electronic means on:

      Elizabeth C. Kelley
      United States Attorney's Office
      555 4th Street, N.W.
      Washington, DC 20350


                                                  /s/ F. Clinton Broden
                                                  F. Clinton Broden
